Mr. Justice Wole
delivered the opinion of the court.
This was a suit in revendication and judgment was rendered for defendant. Subsequently the said defendant presented a memorandum of costs, including a claim for attorney fees amounting to $800. The court allowed $400 and complainant appealed.
While it appears that the case turned on a question of *842evidence only, that the amount involved was not more than $1,000 and that the trial lasted only a day, yet the appellant has not brought up the proof at the trial or other evidence to show us that there was any abuse of discretion. On the contrary, a lawyer, the former judge of the court, was called as witness and gave testimony tending to show that the services rendered, in his opinion, amounted to at least the amount awarded by the court.
On appeal from a memorandum of costs, either it must appear that the amount awarded is too much for any case of its kind, or else that the facts as developed did not justify the award.
We have some idea that the fees were high, but on the state of the record we feel compelled to affirm the order.

Affirmed.

Chief Justice Del Toro and Justices Aldrey and Hutchison concurred.
Mr. Justice Franco Soto took no part in the decision of this case.